            Case 2:17-cr-00053-JAM Document 314 Filed 09/11/20 Page 1 of 2


 1   DONALD H. HELLER, SBN 55717
     DONALD H. HELLER,
 2   A Law Corporation
 3   3638 American River Drive
     Sacramento, CA 95825
 4   Tel: (916) 974-3500
     Fax: (916) 520-3497
 5   E-mail: dheller@donaldhellerlaw.com
 6
     ATTORNEYS FOR DEFENDANT
 7   Jorge Eguiluz
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                     FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA                    CASE NO. 2:17-cr-00053-JAM
12
                                Plaintiff,
13                                                STIPULATION AND ORDER
14    vs.                                         TO CONTINUE DATE TO FILE
                                                  STIPULATION RE: PAYMENT OF FUNDS
15     JORGE EGUILUZ,
16                              Defendant.
17
18
              IT IS HEREBY stipulated by and between the United States of America
19
20   through its undersigned counsel, Kevin C. Khasigian, Esq., Assistant United States

21   Attorney, and Donald H. Heller, Esq., counsel for defendant Jorge Eguiluz, that
22   pursuant to the Order (ECF Doc. 286), that the date for filing, a Stipulation and
23
     Proposed Order, directing payment of the $239,914 the Defendant previously
24
     deposited with the Clerk of Court towards the restitution ordered in this case is
25
26   continued from September 10, 2020, to September 24, 2020. The justification for
27   said continuance is that the government’s counsel and the defendant’s counsel need
28

                                        1
            STIPULATION AND PROPOSED ORDER CONTINUING FILING DATE
                               2:17-cr-00053-JAM
          Case 2:17-cr-00053-JAM Document 314 Filed 09/11/20 Page 2 of 2


 1   to work out certain technical details for the stipulation and need additional time
 2   because of vacation and scheduling conflicts. No Court appearance is required.
 3
 4   IT IS SO STIPULATED.
 5   Dated:        September 11, 2020                    DONALD H. HELLER,
                                                         A Law Corporation
 6
                                                         /s/ Donald H. Heller
 7
                                                         DONALD H. HELLER
 8
                                                         Attorney for Defendant
 9                                                       Jorge Eguiluz
10   Dated:        September 11, 2020                    MCGREGOR W. SCOTT
11                                                       United States Attorney

12                                                       /s/ Kevin C. Khasigian
13                                                       KEVIN C. KHASIGIAN
14                                                       Assistant U.S. Attorney
                                                         Attorney for the United States
15
16
                                               ORDER
17
              Good cause appearing, based on the stipulation of counsel for the parties
18
     stated above it is hereby Ordered:
19
20            1.      That the time for the United States and Defendant, to file a stipulation

21   and proposed order directing payment of the $239,914 the Defendant previously

22   deposited with the Clerk of Court towards the restitution ordered in this case, is

23   hereby continued to September 24, 2020. No Court appearance is required.
24
25            IT IS SO ORDERED.

26   Dated: 9/11/2020                                    /s/ John A. Mendez__
27                                                       Hon. John A. Mendez
                                                         United States District Judge
28

                                       2
           STIPULATION AND PROPOSED ORDER CONTINUING FILING DATE
                              2:17-cr-00053-JAM
